Exhibit 10.1

   
OTELCO INC.
2018 STOCK INCENTIVE PLAN
Section 1.

Purpose

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants and non-employee directors capable of assuring the future
success of the Company, to offer such persons incentives to put forth maximum
efforts for the success of the Company’s business and to compensate such persons
through various stock-based arrangements and provide them with opportunities for
stock ownership in the Company, thereby aligning the interests of such persons
with the Company’s stockholders.
Section 2.

Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b) “Award” shall mean any Option, Restricted Stock, Restricted Stock Unit, or
Stock Award granted under the Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(f) “Committee” shall mean the committee designated by the Board to administer
the Plan. The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3, and each member of the Committee shall be a
“non-employee director” within the meaning of Rule 16b-3.
(g) “Company” shall mean Otelco Inc., a Delaware corporation, and any successor
corporation.
(h) “Director” shall mean a member of the Board.
(i) “Dividend Equivalent” shall mean any right granted under Section 6(d) of the
Plan.
(j) “Eligible Person” shall mean any employee, officer, non-employee Director,
consultant, independent contractor or advisor providing services to the Company
or any Affiliate, or any person to whom an offer of employment or engagement
with the Company or any Affiliate is extended.
(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(l) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, if Shares are trading on the Nasdaq Stock
Market, the Fair Market Value of Shares on a given date for purposes of the Plan
shall be the closing sale price of the Shares on the Nasdaq Stock Market as
reported on the consolidated transaction reporting system on such date or, if
such exchange is not open for trading on such date, on the most recent preceding
date that such exchange is open for trading.
1

--------------------------------------------------------------------------------

(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
(n) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.
(o) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option to purchase shares of the Company.
(p) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(q) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(r) “Plan” shall mean the Otelco Inc. 2018 Stock Incentive Plan, as amended from
time to time.
(s) “Restricted Stock” shall mean any Share granted under Section 6(b) of the
Plan.
(t) “Restricted Stock Unit” shall mean any unit granted under Section 6(b) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(u) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.
(v) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.
(w) “Securities Act” shall mean the Securities Act of 1933, as amended.
(x) “Shares” shall mean shares of Class A Common Stock, $0.01 par value per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.
(y) “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.
(z) “Stock Award” shall mean any Share granted under Section 6(c) the Plan.
Section 3.

Administration

(a) Power and Authority of the Committee.   The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (v) amend the terms and conditions of
any Award or Award Agreement; (vi) accelerate the exercisability of any Award or
the lapse of any restrictions relating to any Award (vii) determine whether, to
what extent and under what circumstances Awards may be exercised in cash,
Shares, other securities, other Awards or other property (excluding promissory
notes), or canceled, forfeited or suspended; (viii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award under
the Plan shall be deferred either automatically or at the election of the holder
thereof or the Committee, subject to the requirements of Section 409A; (ix)
interpret and administer the Plan and any instrument or agreement, including an
Award Agreement, relating to the Plan; (x) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the
2

--------------------------------------------------------------------------------

Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability of the intended benefits of Awards granted to Participants
located in such non-United States jurisdictions. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon any Participant, any
holder or beneficiary of any Award or Award Agreement, and any employee of the
Company or any Affiliate.
(b) Power and Authority of the Board.   Notwithstanding anything to the contrary
contained herein, (i) the Board may, at any time and from time to time, without
any further action of the Committee, exercise the powers and duties of the
Committee under the Plan, unless the exercise of such powers and duties by the
Board would cause the Plan not to comply with the requirements of Rule 16b-3;
and (ii) only the Committee (or another committee of the Board comprised of
directors who qualify as independent directors within the meaning of the
independence rules of any applicable securities exchange where the Shares are
then listed) may grant Awards to Directors who are not also employees of the
Company or an Affiliate.
(c) Delegation.   The Committee may delegate to one or more officers or
Directors of the Company, subject to such terms, conditions and limitations as
the Committee may establish in its sole discretion, the authority to grant
Awards; provided, however, that the Committee shall not delegate such authority
with regard to grants of Awards to be made to officers of the Company or any
Affiliate who are subject to Section 16 of the Exchange Act.
(d) Indemnification.   To the full extent permitted by law, (i) no member of the
Board, the Committee or any person to whom the Committee delegates authority
under the Plan shall be liable for any action or determination taken or made in
good faith with respect to the Plan or any Award made under the Plan, and (ii)
the members of the Board, the Committee and each person to whom the Committee
delegates authority under the Plan shall be entitled to indemnification by the
Company with regard to such actions and determinations. The provisions of this
paragraph shall be in addition to such other rights of indemnification as a
member of the Board, the Committee or any other person may have by virtue of
such person’s position with the Company.
Section 4.

Shares Available for Awards

(a) Shares Available.   Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall equal 250,000 Shares plus Shares that are subject to awards
granted under the Company’s 2014 Stock Incentive Plan (the “Prior Plan”) that
cease to be subject to such awards by forfeiture or otherwise after the
Effective Date (as defined below). The aggregate number of Shares that may be
issued under all Awards under the Plan shall be reduced by Shares subject to
Awards issued under the Plan in accordance with the Share counting rules
described in Section 4(b) below. On and after stockholder approval of this Plan
as provided in Section 10, no awards shall be granted under the Prior Plan
(although all outstanding awards previously granted under the Prior Plan shall
remain outstanding and subject to the terms of the Prior Plan).
(b) Counting Shares.   For purposes of this Section 4, except as set forth in
this Section 4(b) below, if an Award entitles the holder thereof to receive or
purchase Shares, the number of Shares covered by such Award or to which such
Award relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.
(i)

Shares Added Back to Reserve.   Subject to the limitations in (ii) below, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited or are reacquired by the Company, or if an Award otherwise terminates
or is cancelled without delivery of any Shares, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture, reacquisition by
the Company, termination or cancellation, shall again be available for granting
Awards under the Plan.

(ii)

Shares Not Added Back to Reserve.    Notwithstanding anything to the contrary in
(i) above, the following Shares will not again become available for issuance
under the Plan: (A) any Shares


3

--------------------------------------------------------------------------------

which would have been issued upon any exercise of an Option but for the fact
that the exercise price was paid by a “net exercise” pursuant to
Section 6(a)(iii)(B) or any Shares tendered in payment of the exercise price of
an Option; (B) any Shares withheld by the Company or Shares tendered to satisfy
any tax withholding obligation with respect to an Award; or (C) Shares that are
repurchased by the Company using Option exercise proceeds.
(iii)

Cash-Only Awards.   Awards that do not entitle the holder thereof to receive or
purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

(iv)

Substitute Awards Relating to Acquired Entities.   Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

(c) Adjustments.   In the event that any dividend (other than a regular cash
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  (i) the number and type of Shares (or other securities or other
property) that thereafter may be made the subject of Awards, (ii) the number and
type of Shares (or other securities or other property) subject to outstanding
Awards, (iii) the purchase price or exercise price with respect to any Award and
(iv) the limitation contained in Section 4(d) below; provided, however, that the
number of Shares covered by any Award or to which such Award relates shall
always be a whole number. Such adjustment shall be made by the Committee or the
Board, whose determination in that respect shall be final, binding and
conclusive.
(d) Limitation for Awards Granted to Non-Employee Directors.   No Director who
is not also an employee of the Company or an Affiliate may be granted any Award
or Awards denominated in Shares that exceed in the aggregate $50,000 (such value
computed as of the date of grant in accordance with applicable financial
accounting rules) in any calendar year. The foregoing limit shall not apply to
any Award made pursuant to any election by the Director to receive an Award in
lieu of all or a portion of annual and committee retainers and annual meeting
fees.
Section 5.

Eligibility

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
Section 6.

Awards

(a) Options.   The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i)

Exercise Price.   The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.


4

--------------------------------------------------------------------------------

(ii)

Option Term.   The term of each Option shall be fixed by the Committee at the
date of grant but shall not be longer than 10 years from the date of grant.

(iii)

Time and Method of Exercise.   The Committee shall determine the time or times
at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms, including, but not limited to, cash,
Shares (actually or by attestation), other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price, in which payment of the exercise
price with respect thereto may be made or deemed to have been made.

(A)

Promissory Notes.   Notwithstanding the foregoing, the Committee may not permit
payment of the exercise price, either in or whole or in part, with a promissory
note.

(B)

Net Exercises.   The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

(iv)

Incentive Stock Options.   Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of stock options
which are intended to qualify as Incentive Stock Options:

(A)

The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.

(B)

All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the stockholders of the Company.

(C)

Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than
5 years from the date of grant.

(D)

The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.

(E)

Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.


5

--------------------------------------------------------------------------------

(b) Restricted Stock and Restricted Stock Units.   The Committee is hereby
authorized to grant an Award of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
(i)

Restrictions.   Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in
Section 6(d).

(ii)

Issuance and Delivery of Shares.   Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book-entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.

(iii)

Forfeiture.   Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

(iv)

Awards Based on Performance.   The Committee is hereby authorized to grant
performance awards to Eligible Persons. A performance award granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock and Restricted Stock Units), other securities,
other Awards or other property and (ii) shall confer on the holder thereof the
right to receive payments, in whole or in part, upon the achievement of one or
more objective performance goals during such performance periods as the
Committee shall establish. Subject to the terms of the Plan, the performance
goals to be achieved during any performance period, the length of any
performance period, the amount of any performance award granted, the amount of
any payment or transfer to be made pursuant to any performance award and any
other terms and conditions of any performance award shall be determined by the
Committee.

(c) Stock Awards.    The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.
(d) Dividend Equivalents.   The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine. Notwithstanding the
foregoing, (i) the Committee may not grant Dividend Equivalents to
6

--------------------------------------------------------------------------------

Eligible Persons in connection with grants of Options or other Awards the value
of which is based solely on an increase in the value of the Shares after the
grant of such Award, and (ii) dividend and Dividend Equivalent amounts with
respect to any Share underlying an Award may be accrued but not paid to a
Participant until all conditions or restrictions relating to such Share have
been satisfied, waived or lapsed. Notwithstanding any provision in any Award
that provides for payment of Dividend Equivalent amounts in the form of Shares,
the Committee may, in its discretion, pay such Dividend Equivalent amounts in
cash in lieu of Shares.
(e) General.
(i)

Consideration for Awards.    Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii)

Awards May Be Granted Separately or Together.   Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii)

Forms of Payment under Awards.   Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

(iv)

Term of Awards.   Subject to Section 6(a)(iv)(C), the term of each Award shall
be for a period not to exceed 10 years from the date of grant.

(v)

Limits on Transfer of Awards.    Except as otherwise provided by the Committee
in its discretion and subject to such additional terms and conditions as it
determines, no Award (other than a Stock Award Award) and no right under any
such Award shall be transferable by a Participant other than by will or by the
laws of descent and distribution, and no Award (other than a Stock Award) or
right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Affiliate.
Where the Committee does permit the transfer of an Award other than a fully
vested and unrestricted Share, such permitted transfer shall be for no value and
in accordance with the rules of Form S-8 under the Securities Act (or any
successor form). The Committee may also establish procedures as it deems
appropriate for a Participant to designate a person or persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.

(vi)

Restrictions; Securities Exchange Listing.   All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


7

--------------------------------------------------------------------------------

(vii)

Prohibition on Option Repricing.   Except as provided in Section 4(c) hereof,
the Committee may not, without prior approval of the Company’s stockholders,
seek to effect any re-pricing of any previously granted, “underwater” Option by:
(i) amending or modifying the terms of the Option to lower the exercise price;
(ii) canceling the underwater Option and granting either (A) replacement Options
having a lower exercise price; or (B) Restricted Stock, Restricted Stock Units,
or a Stock Award in exchange; or (iii) cancelling or repurchasing the underwater
Option for cash or other securities. An Option will be deemed to be “underwater”
at any time when the Fair Market Value of the Shares covered by such Award is
less than the exercise price of the Award.

(viii)

Minimum Vesting.   Except as provided below, no Option, Restricted Stock,
Restricted Stock Unit, performance award or Stock Award shall be granted with
terms providing for a vesting schedule over a period of less than one year from
the date of grant (or, in the case of vesting based upon the attainment of
performance-based objectives, over a period of less than one year measured from
the commencement of the period over which performance is evaluated).

(A)

Notwithstanding the foregoing, a maximum of five percent (5%) of the aggregate
number of Shares available for issuance under this Plan may be issued as
Options, Restricted Stock, Restricted Stock Units or other Stock-Based Awards
that do not comply with the applicable one-year minimum vesting requirements set
forth above.

(B)

For purposes of counting Shares against the five percent (5%) limitation, the
Share counting rules under Sections 4(a) and 4(b) of the Plan apply.

(C)

Nothing in this Section 6 shall limit the authority of the Committee to provide
for the acceleration of the exercisability of any Award or the lapse of any
restrictions relating to any Award except where expressly limited in
Section 6(e)(ix).

(ix)

Acceleration of Vesting or Exercisability.   No Award Agreement shall contain a
definition of change in control that has the effect of accelerating the
exercisability of any Award or the lapse of restrictions relating to any Award
upon only the announcement or stockholder approval of  (rather than consummation
of) any reorganization, merger or consolidation of, or sale or other disposition
of all or substantially all of the assets of, the Company.

(x)

Section 409A Provisions.   Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control event, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short-term deferral
exemption or otherwise. Any payment or distribution that otherwise would be made
to a Participant who is a Specified Employee (as determined by the Committee in
good faith) on account of separation from service may not be made before the
date which is six months after the date of the Specified Employee’s separation
from service (or if earlier, upon the Specified Employee’s death) unless the
payment or distribution is exempt from the application of Section 409A by reason
of the short-term deferral exemption or otherwise.


8

--------------------------------------------------------------------------------

Section 7.

Amendment and Termination; Corrections

(a) Amendments to the Plan.   The Board may amend, alter, suspend, discontinue
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:
(i)

requires stockholder approval under the rules or regulations of the Securities
and Exchange Commission or any securities exchange that are applicable to the
Company;

(ii)

increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii)

increases the dollar amount subject to the limitation contained in Section 4(d)
of the Plan;

(iv)

increase the maximum term permitted for Options as specified in Section 6(a)(ii)
the Plan;

(v)

permit repricing of Options, which is currently prohibited by Section 6(e)(vii)
of the Plan;

(vi)

permit the award of Options at a price less than 100% of the Fair Market Value
of a Share on the date of grant of such Option, contrary to the provisions of
Section 6(a)(i) of the Plan; or

(vii)

cause the Company to be unable to grant Incentive Stock Options under the Plan.

(b) Amendments to Awards.   Except as otherwise expressly provided in the Plan,
the Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise expressly
provided in the Plan (specifically including the next two sentences hereof), the
Committee may amend, alter, suspend, discontinue or terminate any outstanding
Award, prospectively or retroactively, but no such action may adversely affect
the rights of the holder of such Award without the consent of the Participant or
holder or beneficiary thereof. If any provision of the Plan or an Award
Agreement would result in adverse tax consequences under Section 409A, the
Committee may amend that provision (or take any other action reasonably
necessary) to avoid any adverse tax results and no action taken to comply with
Section 409A shall be deemed to impair or otherwise adversely affect the rights
of any holder of an Award or beneficiary thereof. In the event of any
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or any other
similar corporate transaction or event involving the Company (or the Company
shall enter into a written agreement to undergo such a transaction or event),
the Committee or the Board may, in its sole discretion, provide for any of the
following to be effective upon the consummation of the event (or effective
immediately prior to the consummation of the event, provided that the
consummation of the event subsequently occurs), and no action taken under this
Section 7(b) shall be deemed to impair or otherwise adversely alter the rights
of any holder of an Award or beneficiary thereof:
(i)

either (A) termination of any such Award, whether or not vested, in exchange for
an amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without any payment) or
(B) the replacement of such Award with other rights or property selected by the
Committee or the Board, in its sole discretion;

(ii)

that such Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

(iii)

that, subject to Section 6(e)(ix), such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the applicable Award Agreement; or

(iv)

that the Award cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of such event.


9

--------------------------------------------------------------------------------

(c) Correction of Defects, Omissions and Inconsistencies.   The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 8.

Income Tax Withholding

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of  (or
the lapse of restrictions relating to) an Award, the Committee, in its
discretion and subject to such additional terms and conditions as it may adopt,
may permit the Participant to satisfy such tax obligation by (a) electing to
have the Company withhold a portion of the Shares otherwise to be delivered upon
exercise or receipt of  (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes (but only to the
extent necessary to satisfy minimum statutory withholding requirements if
required by ASC Topic 718 to avoid adverse accounting treatment) or
(b) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of  (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
Section 9.

General Provisions

(a) No Rights to Awards.   No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
(b) Award Agreements.   No Participant shall have rights under an Award granted
to such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
an electronic medium in accordance with procedures established by the Company.
Each Award Agreement shall be subject to the applicable terms and conditions of
the Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.
(c) Plan Provisions Control.   In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Stockholders.   Except with respect to Shares issued under
Awards (and subject to such conditions as the Committee may impose on such
Awards), neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued.
(e) No Limit on Other Compensation Arrangements.   Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.
(f) No Right to Employment.   The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any
10

--------------------------------------------------------------------------------

compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
(g) Governing Law.    The internal law, and not the law of conflicts, of the
State of Delaware shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.
(h) Severability.    If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i) No Trust or Fund Created.    Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j) Other Benefits.    No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.
(k) No Fractional Shares.    No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l) Headings.    Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(m) Consultation With Professional Tax and Investment Advisors.    The holder of
any Award granted hereunder acknowledges that the grant, exercise, vesting or
any payment with respect to such an Award, and the sale or other taxable
disposition of the Shares acquired pursuant to the Plan, may have tax
consequences pursuant to the Code or under local, state or international tax
laws. Such a holder further acknowledges that such holder is relying solely and
exclusively on the holder’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Finally, such a holder
understands and agrees that any and all tax consequences resulting from the
Award and its grant, exercise, vesting or any payment with respect thereto, and
the sale or other taxable disposition of the Shares acquired pursuant to the
Plan, is solely and exclusively the responsibility of such holder without any
expectation or understanding that the Company or any of its employees,
representatives or Affiliates will pay or reimburse such holder for such taxes
or other items.
(n) Clawback or Recoupment.    All Awards under this Plan shall be subject to
forfeiture or other penalties pursuant to any applicable Company clawback and
recoupment policy in effect, and such forfeiture and/or penalty conditions or
provisions as determined by the Committee.
(o) Blackout Periods.    Notwithstanding any other provision of this Plan or any
Award to the contrary, the Company shall have the authority to establish any
“blackout” period that the Company deems necessary or advisable with respect to
any or all Awards.
11

--------------------------------------------------------------------------------

Section 10.

Effective Date of the Plan

The Plan was adopted by the Board on March 8, 2018. The Plan shall be subject to
approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on May 10, 2018, and the Plan shall be
effective as of the date of such stockholder approval (the “Effective Date”). On
and after stockholder approval of the Plan, no awards shall be granted under the
Prior Plan, but all outstanding awards previously granted under the Prior Plan
shall remain outstanding and subject to the terms of the Prior Plan.
Section 11.

Term of the Plan

No Award shall be granted under the Plan after, and the Plan shall terminate on,
March 8, 2028 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan. Unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such dates, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.
12

--------------------------------------------------------------------------------